Order entered November 13, 2012




                                            In The
                                     Court of Zippeatz
                             fifth 3Distritt of Texao at 313affao
                                      No. 05-12-00565-CV

                 JASON L. GRAMAN & MARTIN GRAMAN, Appellants

                                              V.

                                IBP RETAIL NO. 5, LP, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-00508-2010

                                          ORDER
       The Court has before it appellee's November 8, 2012 second unopposed motion for

extension of time to file its brief. The Court GRANTS the motion and ORDERS appellee to file

its brief by December 13, 2012. No further extensions will be granted absent a showing of
                                                                                  •
exceptional circumstances.



                                                     MOLLY FRA IS
                                                     JUSTICE